Citation Nr: 0007792	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-35 056	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Stanley T. Matsunaka, Attorney at 
Law 


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son and her daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


FINDINGS OF FACT

1.  The veteran in this case retired from active military 
service in November 1969; he died in September 1993.  

2.  The appellant herein was the veteran's surviving spouse.

3.  On March 20, 2000, the Board was notified by the 
appellant's representative that the appellant died on 
November [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999);  Erro v. Brown, 8 Vet. App. 500 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 
Erro v. Brown, 8 Vet. App. 500 (1996)  This appeal on the 
merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which may be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (1999).  As noted in Erro, supra at 501, 
a veteran's child or children cannot merely be substituted 
for the deceased appellant because a veteran's children must 
meet certain criteria to be considered proper claimants for 
survivors' benefits.  To be considered a claimant to receive 
benefits under chapter 13, "Dependency and Indemnity 
Compensation for Service-Connected Deaths," of title 38 of 
the U.S. Code, a veteran's child must be: (a) under age 18, 
or (b) have become permanently incapable of self support 
before the age of 18, or (c) be between the ages of 18 and 23 
and currently pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A).  It must 
also be noted that the nature of benefits available to 
children of a deceased veteran may be different from those 
available for a surviving spouse.  See 38 C.F.R. § 3.20 
(1999).  There is no pending claim for accrued benefits.


ORDER

The appeal is dismissed.


		
              Gary L. Gick
	Member, Board of Veterans' Appeals

 



